

115 S1546 IS: Commonsense Competition and Access to Health Insurance Act
U.S. Senate
2017-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1546IN THE SENATE OF THE UNITED STATESJuly 12, 2017Mr. Warner (for himself, Mr. Manchin, Ms. Heitkamp, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Patient Protection and Affordable Care Act to provide greater flexibility in offering
			 health insurance coverage across State lines.
	
 1.Short titleThis Act may be cited as the Commonsense Competition and Access to Health Insurance Act.
 2.Providing small business health insurance across State linesSection 1333(a)(1)(A) of the Patient Protection and Affordable Care Act (42 U.S.C. 18053(a)(1)(A)) is amended by inserting and small group markets after individual markets.
 3.Report and modelsSection 1333 of the Patient Protection and Affordable Care Act (42 U.S.C. 18053) is amended by adding at the end the following:
			
				(b)NAIC report and models
 (1)In generalNot later than December 31, 2018, the Secretary shall request that the National Association of Insurance Commissioners submit to the Secretary a report concerning health plans provided for under this section. Such report shall include—
 (A)a description of the challenges that States would face by permitting issuers of qualified health plans to offer such plans in States other than those States where such plan was originally written or issued;
 (B)an assessment of how an out-of-State insurer would go about building an adequate provider network; (C)a description of how such challenges could be lessened without weakening the enforcement of laws and regulations described in subsection (a)(1)(B)(i) in any State that is included in a compact under this section;
 (D)a description of the commonalities that exist in State laws and opportunities to allow issuers of qualified health plans to offer such plans in States other than those States where such plan was originally written or issued; and
 (E)models to be used by States to establish and enter into interstate health care choice compacts under this section, which—
 (i)may include model legislation for use by States to enact laws to enter into such compacts; (ii)shall identify how States would continue to enforce, and not weaken, the laws and regulations described in subsection (a)(1)(B)(i) in any State that is included in such compact; and
 (iii)shall identify how such models would ensure that there is no violation of the conditions for Secretarial approval under subsection (a)(3).
 (2)Other organizations and entitiesIn making the request under paragraph (1), the Secretary may also request that the National Association of Insurance Commissioners gather concepts for inclusion in the report under such paragraph from organizations and entities that have experience in offering qualified health plans in States in which such plans were not originally issued..